Citation Nr: 1602311	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  08-19 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial rating in excess of 40 percent for degenerative disc disease of the lumbar spine for the period prior to August 29, 2007, and since January 1, 2008, excluding periods of temporary 100 percent disability ratings.

2. Entitlement to an initial compensable rating for bilateral ingrown toenails, status-post partial matrixectomy.

3. Entitlement to service connection for residuals of burns to the fingers.

4. Entitlement to service connection for hypertension, to include as secondary to sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1995.

This matter is on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the appeal is currently with the RO in Muskogee, Oklahoma.     

The Veteran testified before the undersigned Acting Veterans Law Judge in August 2014.  A transcript of the hearing is of record.

This appeal was remanded by the Board in July 2014 for further development and is now ready for disposition.  As part of this remand, the issue of entitlement to service connection for bilateral hearing loss required additional development.  However, in a June 2015 rating decision, the Veteran was granted service connection for this disorder.  This represents a full grant of the benefit sought on appeal, and it is no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issue of entitlement to service connection for hypertension, to include as secondary to sleep apnea, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the course of the appeal, (excluding periods for which a temporary total rating was in effect) the Veteran's back disability has been characterized by tightness, pain and limitation of motion; unfavorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months have not been shown.

2.  The Veteran's ingrown toenails have been characterized by pain when walking.  

3.  Residuals of burns to the hands are not clinically shown. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent for degenerative disc disease of the lumbar spine for the period prior to August 29, 2007 and since January 1, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5237, 5242, 5243 (2015).

2.  The criteria for an initial 10 percent rating, but no more, for bilateral ingrown toenails, status-post partial matrixectomy, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.118, DC 7813 (Pre-amended 2008).

3.  The criteria for entitlement to service connection for residuals of burns to the fingers have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations with respect to the issues on appeal were also obtained in January 2007 and April 2015.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate and provide a sufficient evidentiary basis for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was also afforded a hearing before the undersigned Acting Veterans Law Judge in August 2014.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about the nature and severity of his back and ingrown toenails, and how he injured his hands in service.  

Finally, it is noted that this appeal was remanded by the Board in July 2014 for further development.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided a VA examination in April 2014, which the Board finds adequate to adjudicate some of the issues on appeal.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in June 2015.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2015).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Lumbar Spine

The Veteran currently receives a 40 percent rating for his lumbar spine disability under 38 C.F.R. § 4.71a, DC 5243.  As he was in receipt of a 100 percent disability rating for the period from August 29, 2007 to January 1, 2008, for convalescence, this period is no longer on appeal.  38 C.F.R. § 4.30.  

The next-higher 60 percent disability rating is warranted when the evidence shows: 
* Unfavorable ankylosis of the entire thoracolumbar spine (50 percent under DC 5237); or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC 5243 (2015).  Ankylosis is the "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet.  App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Note (1) to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes defines an "incapacitating episode" as a "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a.

Based on the evidence of record, a rating in excess of 40 percent is not warranted.  Specifically, at a physical evaluation in January 2007, the Veteran stated that he could not stand or sit for prolonged periods of time and, while he did not have full range of motion, he implies in this statement that ankylosis is not present.  

Next, at a VA examination in January 2007, the Veteran stated that he treats his back pain with over the counter medication a swell as OxyContin as is required.  He rated his pain as a 7/10, and experiences "severe functional impairment" with flare-ups of back pain.  These flare-ups occur approximately twice per month, lasting 1 to 3 days each time.  Upon examination, some muscle spasm was observed on palpitation.  His range of motion was limited by pain to 15 degrees if active range of motion, and diminished (but present) range of motion in all other directions.  Although his range of motion is inhibited, ankylosis was not present.  

The Board notes that the VA examiner in January 2007 stated that the Veteran "has to be on bed rest" during such flare-ups.  The evidence also includes a July 2008 statement from a private physician who stated that the Veteran has had, in the past twelve months, incapacitating episodes which exceed a total of more than six weeks.  However, neither of these observations represents "incapacitating episodes" as is contemplated by the diagnostic code.  Specifically, there has been no indication that any periods of bed rest were specifically prescribed by a physician.  Therefore, these comments notwithstanding, "incapacitating episodes" as is contemplated by VA regulations were not shown. 

The Veteran underwent another VA examination relatively recently in April 2015.  On that occasion, he continued to complain of pain that was made worse in flare-up conditions.  However, upon examination, he exhibited 90 degrees of flexion and, although his range of motion in other directions was limited, it was still measurable.  As such, ankylosis is not shown.  Additionally, episodes of incapacitating episodes were not shown.  Therefore, a rating in excess of 40 percent is not warranted on this basis.  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.

Next, when evaluating the extent of the Veteran's back disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a).

In this regard, the Veteran is already in receipt of a 10 percent disability rating for neurological symptoms in left lower extremity under 38 C.F.R. § 4.71a, DCs 8520 & 8720 (2015), which addresses paralysis, neuritis and neuralgia of the sciatic nerve.  The Board agrees that this is the most appropriate diagnostic code for the Veteran's symptoms.  Under this diagnostic code, a 10 percent rating when there is incomplete paralysis that is "mild" in nature, a 20 percent rating when there is incomplete paralysis that is "moderate," and a 60 percent rating is warranted when there is incomplete paralysis that is "moderately severe" in nature.  Id.   

Based on the evidence of record, there is no basis for any separate ratings above those already assigned.  Specifically, at a private evaluation in May 2007, his strength in the lower extremities was normal (5/5) bilaterally.  While his deep tendon reflexes were diminished in the left lower extremity, partial paralysis was not observed.  At another private evaluation in July 2007, his strength was again normal and, although his sensation and reflexes were somewhat decreased, no incomplete paralysis was observed.  No bladder or bowel incontinence was observed.  

Next, at a neurological evaluation in January 2014, the Veteran's strength was again normal in the lower extremities, and no atrophy was observed.  Deep tendon reflexes were slightly diminished in the knees, but sensation perception was normal.  Finally, at a VA examination in April 2015, muscle strength and sensory functioning was normal.  Reflexes were normal in the right lower extremity and only slightly diminished in the left lower extremity.  Therefore, as incomplete paralysis was not shown, separate ratings above those already assigned are not warranted.  

Bilateral Ingrown Toenails

The Veteran currently has a 0 percent disability rating for his service-connected ingrown toenails by analogy under 38 C.F.R. § 4.71a, DC 5284 (2015) (addressing nonspecific foot injuries).   However, in the Board's view, ingrown toenails should be characterized as skin disorder, and is more closely evaluated under 38 C.F.R. § 4.118, DC 7813, which addresses dermatophytosis, and is applied for other toenail ailments such as tinea pedis.  The Board's change in Diagnostic Code does not sever service connection and, rather, more appropriately captures the nature of his bilateral ingrown toenails disability.  In doing so, the rating for his service-connected ingrown toenails disability warrants a compensable rating.  As such, the Board finds that the change in diagnostic code is proper.  See Butts v. Brown, 5 Vet. App. 532 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

Dermatophytosis type disorders, to include tinea pedis, are rated as disfigurement to the head, face or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805) or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  Here, the Veteran has not been diagnosed with a disorder such as dermatitis, and the affected areas do not impact the head, face or neck.  As such, DCs 7800 and 7806 are in applicable.  

As for the diagnostic codes related to scars, the Board notes that the rating criteria for evaluating scars under 38 C.F.R. § 4.118, DCs 7800-7805 were amended during the pendency of this appeal (effective October 23, 2008).  However, the revised criteria apply only to applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Therefore, in this case, only the pre-amended criteria will apply.

In order to warrant a compensable rating for scars to areas such as the feet under the preamended criteria, the evidence must show that the scar is:
* Deep, causing limitation of motion that is of an area exceeding 6 square inches (39 sq. cm) (10 percent under DC 7801); 
* Superficial, not causing limitation of motion that is 144 square inches (929 sq. cm) or greater (10 percent under DC 7802); 
* Superficial and unstable (i.e. frequent loss of the skin covering the scar) (10 percent disabling under DC 7803); or 
* Superficial, and is painful upon examination (10 percent disabling under DC 7804).
See 38 C.F.R. § 4.118 (pre-amended 2008).  A scar is "superficial" when it is not associated with underlying soft tissue damage.

Based on the evidence of record, the Board concludes that a 10 percent rating is warranted for the Veteran's ingrown toenails under DC 7804.  According to his VA examination in January 2007, the Veteran stated that his feet hurt when his toenails grow too long, and this inhibits his ability to stay on his feet for extended period of time.  In the Board's view, this effectively meets the requirement for "painful upon examination" for evaluation purposes.  

However, a rating in excess of 10 percent is not warranted.  Specifically, a 10 percent is the highest allowable rating under either DC 7803 or 7804.  Moreover, DCs 7801 or 7802 are not truly applicable in this case, as ingrown toenails are not a disorder that would cover an area as large as is required under either diagnostic code.  Therefore, a rating in excess of 10 percent is not warranted.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his ingrown toenails or back disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Additional Considerations

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, the Board has explained why the Veteran's relevant symptoms do not merit ratings greater than the ones assigned.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Based on evidence of record, the Board determines that a 10 percent rating, but no more, is warranted for the Veteran's ingrown toenails.  However, an increased rating for his back disability is not warranted for any period on appeal.  

Service Connection

The Veteran is seeking service connection for a bilateral hand disorder, which he describes as "sensitivity" after burning both hands while on active duty.  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2014 & Supp. 2015); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the Board determines that service connection is not warranted, based on the evidence of record.  First, the service treatment records do corroborate the Veteran's recollections that he burned his hands while serving in Somalia, and that he "used to pencils to type."  Indeed, in his retirement physical examination in July 1995, he complained of numbness in his fingers resulting from burns.  

However, there is insufficient proof to establish that the Veteran has a clinically diagnosable disorder resulting from these burns.  Notably, at a VA examination in April 2015, the VA examiner found "no objective evidence" of any burn residuals, such as a scar.  Moreover, on no other occasion were any residuals clinically observed.  

The Board reiterates that service connection may not be warranted for symptoms alone and, in the absence of any other evidence establishing the presence of an actual disorder to the hands disorder, there is no disorder for which benefits may be granted.  Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).

In arriving at this conclusion, the Board has also considered the statements made by the Veteran regarding sensitivity in his hands and how it may be related to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, the Veteran is competent to discuss symptoms, as they come to him through his own senses.  As such, he is competent to state that he experiences sensitivity in his hands.  However, is not competent assert that such symptoms are attributable to a certain injury in service or that such symptoms are attributable to an actual disability.  See Jandreau, 492 F.3d at 1377, n.4.  There is no evidence of record that the Veteran has specialized medical knowledge to be competent to offer medical opinion as to the etiology of his complaints of sensitivity in his hands.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's hand complaints are found to lack competency.

Absent evidence of a current disability, service connection for residuals of burns to the fingers must be denied.   The Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.   As such, the appeal is denied.  38 U.S.C.A. § 5107(b)(West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

An initial rating in excess of 40 percent for degenerative disc disease of the lumbar spine for the period prior to August 29, 2007, and since January 1, 2008, is denied.

An initial 10 percent rating, but no more, for bilateral ingrown toenails, status-post partial matrixectomy, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for residuals of burns to the fingers is denied.



REMAND

As for the Veteran's hypertension claim, additional development is necessary before it may be adjudicated.  Specifically, in its July 2014 Remand, the Board required an opinion from a VA examiner as to whether it was at least as likely as not that the Veteran's hypertension is etiologically related to active duty service or to his service-connected sleep apnea.  

While VA examination was performed in April 2015, the opinions provided by the VA examiner regarding the Veteran's hypertension were insufficient for adjudication purposes.  Specifically, when discussing a relationship between hypertension and sleep apnea, the VA examiner stated that it was "well controlled.  However, this bare statement does not provide enough information.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records from the VA Medical Center in Montgomery, Alabama, since March 2015, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2.  Return the claims file to the VA examiner who examined the Veteran in April 2015.  The examiner should review all new evidence of record, including the statements made by the Veteran as well as by friends and family, and provide an addendum to his previous opinion.  The examiner should:
(a) opine as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that his hypertension is etiologically related to his active duty service

(b) opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is proximately due to or caused by his service-connected sleep apnea. 

(c) opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is aggravated (increased in severity beyond the normal progress of the disorder) by his service-connected sleep apnea.   If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2015). 

The requested addendum opinion must be accompanied by a thorough reasons and bases for the opinions rendered.  Such a discussion may include factors such as what factors may have caused the Veteran's hypertension as well as any medical studies addressing the relationship between sleep apnea and hypertension.  

If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  Such explanations may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

A new examination is not necessary unless deemed necessary by the examiner, or the examiner who provided the April 2015 opinion is no longer available.

3.  After the above action is completed, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


